Citation Nr: 0328873	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  96-31 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected postoperative residuals of a right knee 
injury with degenerative arthritis (right knee disability), 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected  postoperative colon polyps.

3.  Entitlement to service connection for residuals of a 
right heel injury.

4.  Entitlement to service connection for urinary 
incontinence.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from May 1977 to June 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO) which denied entitlement to 
service connection for residuals of a right heel injury and 
for urinary incontinence and granted entitlement to service 
connection for right knee disability and colon polyps.  A 10 
percent evaluation was assigned for right knee disability and 
a noncompensable evaluation was assigned for colon polyps.  
The veteran disagreed with the assigned disability ratings.  
The RO issued a statement of the case as to all four issues 
in June 1996, and the veteran perfected an appeal by filing a 
VA Form 9, substantive appeal, in August 1996.  

The RO issued a supplemental statement of the case (SSOC) in 
March 1997 which continued to deny the veteran's claims.  
Following this, the RO scheduled the veteran for a VA 
physical examinations. A joints examination was completed in 
April 1998 and a fee basis general medical examination was 
completed in September 1998.  For reasons which are not 
clear, another SSOC was not issued until September 2000.  

In January 2001, the RO determined that the medical evidence 
was not current.  
The RO further determined that additional development in the 
form of physical examination was needed for the increased 
rating issues in this case.  Cf. Floyd v. Brown, 9 Vet. App. 
88 (1996) [VA's statutory duty to assist requires a thorough 
and contemporaneous medical examination that is sufficient to 
ascertain the current level of disability].  

Letters were sent to the veteran on March 6, 2001 and April 
4, 2001 in which he was notified that he had been scheduled 
for examinations on March 16, 2001 and April 18, 2001, 
respectively, with a fee basis provider.  The veteran was 
told when and where to report.  The letters, which were sent 
to the veteran's most recent address of record, also noted 
that it was very important that the veteran report for each 
examination.  The veteran failed to report for the 
examinations scheduled in March and April 2001.  There is no 
explanation on file for the veteran's failure to attend the 
examinations.  The case is again before the Board for 
adjudication.

The issues of entitlement to service connection for residuals 
of a right heel injury and for urinary incontinence will be 
addressed in the remand portion of this action.


FINDING OF FACT

The veteran failed, without good cause, to report for fee 
basis compensation examinations of his service-connected 
right knee and colon polyps, which were scheduled to be 
conducted in March and April 2001.


CONCLUSION OF LAW

Because the veteran failed, without good cause, to report for 
fee basis compensation physical examinations which were 
scheduled in connection with his claims of entitlement to an 
evaluation in excess of 10 percent for service-connected 
right knee disability and entitlement to a compensable 
evaluation for service-connected colon polyps, his claims are 
denied.  38 C.F.R. § 3.655 (2003); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased disability rating for 
service-connected postoperative residuals of a right knee 
injury with degenerative arthritis (right knee disability), 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected  postoperative colon polyps.

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then address the increased 
evaluation issues on appeal and provide a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)].

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  However, the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim.  See Holliday v. Principi, 14 Vet. App. 280 
(2000).

As explained below, the Board is denying the veteran's 
increased rating claims
Based on the operation of law.  Under such circumstances, the 
VCAA is not applicable.  See Manning v. Principi, 16 Vet. 
App. 534 (2002) [the VCAA has no effect on an appeal where 
the law is dispositive of the matter].

However, to the extent that this case may hinge on the facts, 
rather than the law, the Board will also provide an analysis 
of compliance with the VCAA.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review, which the Board will 
apply, is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

VA has a duty to notify claimants of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues decided in 
this decision.  The veteran was provided with the appropriate 
law and regulations and informed of the kinds of evidence 
which would support his increased rating claims in a June 
1996 Statement of the Case and May 1997, September 2000, and 
May 2001 Supplemental Statements of the Case.  

Crucially, in July 2002, the RO sent the veteran a letter, 
with a copy to his representative, which discussed the 
requirements of the VCAA, including the responsibilities of 
the VA and the veteran with respect to obtaining evidence.  
The veteran was informed that he was to provide the RO with 
the names, addresses, and approximate dates of treatment for 
all health care providers who may possess additional records 
relevant to his increased rating claims and that he was 
responsible to make sure VA had sufficient information to 
obtain the pertinent records.  He was informed that VA would 
make reasonable efforts to obtain medical records to support 
his claim.  He was told to submit any additional information 
or evidence by August 12, 2002.  No additional correspondence 
has been received from the veteran; statements from the 
veteran's representative were added to the file in June and 
September 2003.

The Board also notes that, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs (PVA) , No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify letter is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

However, the factual scenario in the PVA case is inapplicable 
to the specific circumstances of this case.  The Federal 
Circuit was concerned with the "premature denial" of a 
claim before the one-year period for submitting evidence had 
expired.  In other words, the Federal Circuit wanted to 
ensure that a claimant had sufficient time to submit evidence 
before an adjudication was made.  Here, the veteran has 
literally had years to submit evidence in support of his 
claim, which July 1994.
 It therefore appears pointless to wait still longer to 
adjudicate this appeal when it is clear that no additional 
evidence is forthcoming.

In short, since this claimant has, as a matter of fact, been 
provided at least one year to submit evidence after the VCAA 
notification, and it is clear that he has nothing further to 
submit, the adjudication of his claims by the Board will 
proceed.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 
(2003).  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.

As discussed in the Introduction above, the Board ordered 
that additional development of the veteran's claims be 
undertaken.  Letters were sent to the veteran at the last 
address of record in March and April 2001 notifying him that 
fee basis examinations were scheduled for him later in March 
and April 2001.  The veteran failed to report for the 
examinations without any excuse.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  See 38 C.F.R. § 3.655 (2003).  Since the 
veteran has failed to cooperate with VA by failing to appear 
for the scheduled fee basis examinations, the veteran's 
increased  rating claims must now be reviewed based in 
accordance with 38 C.F.R. § 3.655(b).

The Board observes that the Court has held that "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Accordingly, the Board will proceed to a decision as to 
the two increased rating issues.

Relevant law and regulation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a),  4.1 
(2003).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of 38 C.F.R. 
§ 3.655 as appropriate.  Examples of "good cause" include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a) (2003).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2003).

Analysis

As described above, the veteran was scheduled for fee basis 
orthopedic and gastrointestinal examinations in March and 
April 2001, respectively, in conjunction with his claims of 
entitlement to an evaluation in excess of 10 percent for his 
service-connected right knee disability and for a compensable 
evaluation for his service-connected colon disability.  The 
veteran failed to report for the examinations.  

It is clear that VA has the authority to schedule a VA 
examination and the veteran has an obligation to report for 
that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2003), 
examinations will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  See also 38 C.F.R. 
§ 3.159 (2003).  Individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  
See 38 C.F.R. § 3.655.

In this case, there was ample reason for scheduling the 
veteran for another examination of his right knee and colon 
disabilities.  There were questions concerning the level of 
severity of the veteran's right knee and colon disabilities.  
No VA evaluation for rating purposes of the veteran's right 
knee has been conducted since September 1998, which is prior 
to the Court's decision in DeLuca v. Brown, 8 Vet. App. 202 
(1995), which provided substantial guidance concerning  the 
evaluation of musculoskeletal disabilities.  No 
gastrointestinal evaluation has been conducted since August 
1994.  It is therefore clear that additional examinations 
were required and were properly scheduled. See Floyd, supra.

Letters were sent to the veteran's address on file in March 
and April 2001 informing him that examinations were scheduled 
later in March and April 2001.  There is no evidence which 
indicates that the veteran did not receive notice to report 
for the examinations.  The Court has ruled that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), [citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While the 
Ashley case dealt with regularity of procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  In the absence of evidence to the contrary, it cannot be 
presumed that the veteran did not receive notice of the 
scheduled examinations.

If, in fact, the veteran moved without informing VA of his 
new address, the Court has stated that "[i]n the normal 
course of events, it is the burden of the veteran to keep the 
VA apprised of his whereabouts.  If he does not do so, there 
is no burden on the part of the VA to turn up heaven and 
earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).

The dispositive law in this case is 38 C.F.R. § 3.655 (2003). 
The veteran failed to report for the scheduled fee basis 
examinations in March and April 2001 which were necessary in 
order for the RO to properly evaluate his increased rating 
claims.  No explanation has been offered for his failure to 
report.  There is no evidence on file demonstrating that the 
veteran had any good cause for failing to report for 
examinations of his service-connected right knee and colon 
disabilities when VA requested.  Moreover, he has not since 
explained why he failed to appear for the examination, to 
request that he be rescheduled, or to submit evidence 
concerning his service-connected disabilities which would 
enable to RO to evaluate those disabilities in an informed 
manner.  See 38 C.F.R. § 3.326 (2003).

In cases where the law and not the evidence is dispositive, 
the claims must be denied because of the absence of legal 
merit or the lack of entitlement under law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In such situations, the 
Board has no alternative but to deny the veteran's increased 
rating claims as provided under the regulatory provisions of 
38 C.F.R. § 3.655.  Accordingly, the appropriate disposition 
of the veteran's claims of entitlement to an evaluation in 
excess of 10 percent for the service-connected right knee 
disability and entitlement to a compensable evaluation for 
the service-connected colon polyps is denial of the claims 
because of his failure to report for scheduled fee basis 
examinations without evidence of good cause for the failure 
to report.


ORDER

Entitlement to an increased disability rating for service-
connected right knee disability is denied.

Entitlement to an increased (compensable) disability rating 
for service-connected colon polyps is denied.


REMAND

3.  Entitlement to service connection for residuals of a 
right heel injury.

4.  Entitlement to service connection for urinary 
incontinence.

A review of the veteran's VA claims folders reveals that the 
veteran's service medical records include complaints and 
findings related to right heel and urologic disabilities.  
Additionally, there is postservice medical evidence involving 
the veteran's right heel and genitourinary system.  However, 
there is no medical evidence of record since 1998 and it is 
unclear from the medical evidence of record whether there 
currently exist right heel and urologic disabilities and, if 
so, whether either or both disabilities are due to service or 
were caused or aggravated by a service-connected disability.  
Consequently, additional development is needed in this case.  
See Charles v. Principi, 16 Vet. App. 370 (2002), in which 
the Court held that VA erred in failing to obtain a medical 
nexus opinion where evidence showed acoustic trauma in 
service and a current diagnosis of tinnitus.

The Board notes in passing that a distinction can be made 
between the way the service connected and increased rating 
issues are dealt with in this case.  First, the veteran 
failed to appear for scheduled fee basis examinations of his 
service-connected right knee and colon disabilities only.  He 
has not failed to appear for an examination scheduled in 
conjunction with either service connection issue.  Second, as 
discussed in the law and regulations section above, although 
increased rating claims are denied by operation of law under 
38 C.F.R. § 3.655 (2003), the same is not the case with 
service connection claims. 

In light of the above, the service connection issues must be 
REMANDED to Veterans Benefits Administration (VBA) for the 
following actions:  

1.  The veteran should be provided appropriate 
physical examination(s) to determine the nature, 
extent and etiology of any current right heel and 
urologic disability, to include urinary 
incontinence.  He should again be informed of the 
consequences of a failure to appear for a scheduled 
examination in conjunction with a claim for VA 
benefits.  The veteran's VA claims folders, 
including a copy of this REMAND, must be made 
available to the examiner(s) for review.  The 
examiner(s) should provide a current diagnosis of 
any heel and urologic disability.  If a right heel 
or urologic disability is found, the examiner(s) 
should further discuss whether it is as least as 
likely as not that such disability was caused or 
aggravated by the veteran's military service or a 
service-connected disability.  A report of 
examination should be associated with the veteran's 
VA claims folder.

2.  Thereafter, VBA should readjudicate the 
veteran's claims.  If the veteran has failed to 
cooperate with VBA, the matter of the abandonment 
of his claim under 38 C.F.R. § 3.158 should be 
considered.  If the benefits sought on appeal 
remain denied, the veteran and his representative 
should be provided a Supplemental Statement of the 
Case and should be afforded an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcomes of this case.  The veteran need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs  
expeditious handling of all cases that have been remanded by 
the Board.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



